 230DECISIONSOF NATIONALLABOR RELATIONS BOARDAtlanticMarine,Inc., and Atlantic Drydock Corpora-tionandInternational Brotherhood of Boilermak-ers, Iron Shipbuilders,Blacksmiths,Forgers andHelpers,AFL-CIO. Case 12-CA-4891June 7, 1974SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October 29, 1971, the National Labor RelationsBoard issued a Decision and Order in the above-entitledcase,' finding that the Respondents violatedthe National Labor Relations Act, as amended, andordering the Respondents,inter alia,to make wholeCondonBoggs,David Johnson, and Roy Potter forany loss of earnings they may have suffered becauseof the discrimination practiced against them.On April 30, 1973, the Regional Director forRegion 12 issued a backpay specification and noticeof hearing for the purpose of determining theamounts of backpay, if any, due and owing andmaking whole the said discriminatees, CondonBoggs,David Johnson, and Roy Potter. Uponappropriate notice issuedby theRegional Director, ahearing washeld on June 26, 27, and 28, 1973, beforeAdministrative Law Judge Thomas A. Ricci.On August 15, 1973, the Administrative Law Judgeissued the attached Decision in which he found thatthe claimants were entitled to the amounts ofbackpay therein set forth. Thereafter, the Respon-dents filed exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein to correct mathematical and otherfactual inadvertences: 21.We agree with the Administrative Law Judge'sfinding that an appropriate measure of the earningsof Condon Boggs would comprise the average of theearningsofhisfellowwelders,Anderson andHoward, but would exclude the average earnings ofHunter, found to be a supervisor in the earlier Boardproceeding. In reviewing the Administrative LawJudge's computation of Boggs' backpay on the basisof this finding, however, we find that he has madecertain inadvertentmathematicalmiscalculations,which we herein correct pursuant to the Appendixattached to this Decision. On the basis of ourcomputation, we find that Condon Bogg is entitledto backpay in the amount of $7,528.36, instead of211NLRB No. 42$8,758.38 as stated by the Administrative Law Judge.2.Having reviewed the Administrative LawJudge's computation of the backpay due Roy Potter,we correct his inadvertentfailureto find that Potterwas hospitalized on October 15, 1971, with a herniacondition which rendered him unable to work for aperiod of 6 weeks thereafter. Accordingly, andabsent cogent evidence that Potter's disability wasemployment connected, we find that the sum of$1,717.21, representing Potter's potentialearningsduring the fourth quarter of 1971, but for hisdisability,should be deducted from the sum of$7,533.09.Accordingly,Potter's total backpay is$5,815.88.3.In accord with our foregoing computations ofthe backpaydue Boggsand Potter, we hereby strikethe Administrative Law Judge's recommended Sup-plemental Order and substitute our own, as herein setforth:SUPPLEMENTAL ORDERIt is hereby ordered that Atlantic Marine, Inc., andAtlantic Drydock Corporation, their officers, agents,successors, and assigns, shall pay to each of theindividuals listedbelow the amounts set forthoppositetheirnames,asfollows:CondonBoggs-$7,528.36; David Johnson-$3,517.19; andRoy Potter-$5,815.88.iAtlanticMarine, Inc., and AtlanticDrydock Corporation,193 NLRB1003.2We correct the following inadvertent factual misstatements of theAdministrative Law Judge which, however,have no effect on the backpaycalculations.That for 9 weeks Boggs averaged less than 40 hours of work aweek at U.S. Natural Resources,when in fact he averaged less than 40 hoursa week for 10 weeks; that Boggs worked overtime during 10 weeks at U.S.Natural Resources,when in fact he worked overtime for only 9 weeks; thatPotter,rather than Boggs, was employed at U S.Natural Resources; andthat Boggs' hospitalization on December 21, 1970, and his inability to workfor a month thereafter were due to a herma operation.APPENDIXSchedule of Backpay Due Condon BoggsCal.GrossNet InterimNetQtr.BackpayEarningsBackpay70-3$1,990.85$1,735.07$255.7870-41,814.111,188.23625.8871-11,829.89894.78933.1171-22,028.65649.491,379.1671-31,520.012,073.02---71-42,022.311,298.10824.2172-12,741.951,401.501,340.4572-22,789.111,084.251,704.8672-32,815.741,492.421,323.3272-42,830.512,458.90371.61Total Net Backpay$8,758.38 ATLANTICMARINE,INC.231DECISIONTHOMAS A. Ricci, Administrative Law Judge: This is abackpay proceeding, in which a hearing was held on June26, 27, and 28, 1973, at Jacksonville, Florida. The solequestions to be decided are the amount of make-wholecompensation due three employees of the Respondent whowere unlawfully discharged.Upon theentirerecord and from my observation of thewitnessesImake the following:FINDINGS OF FACTPreliminary StatementCondonBoggs wasdiscriminatorily discharged on July10,1970,andDavid Johnson and Ray Potter weresimilarly discharged on July 11, 1970. In accordance withapplicableBoardRegulations, theRegionalDirectorserved a backpay specification on the Respondent. It fixesthe backpay period for Johnson as ending on March 25,1972, Boggs on December 5, 1972, and Potter on January12, 1973.It also setsout, for each of the three men, and foreachof the quarterly 3-month periods included in thebackpay periods, what their gross earnings would havebeen with the Respondent had they not been discharged,what their interim earnings were, and what expenses theyincurred in their search for work. The end result of thesecalculations says that the Respondent now owes approxi-mately $20,000 in total to the three men.The Respondent's answer to the specifications admitscertain factual assertions and denies others; it also disputescertain assumptions,but without articulating preciselywhat the Company's contrary position might be. Theanswer then sets out a completely different set of numericalcalculationsabout backpay, ending with a conclusion thatnone of the employees is entitled to any backpay at all. Forthemost part the Respondent's contentions, or attacksupon the validity of the Regional Director's specifications,must be gleaned from the testimony of the plant manager,Edward Dougherty, when he explained how and why hewent about calculating the picture as he did in the answer.The Respondent did not file a brief to explain any of itstheories.Certain major contentions, or what seemed to be majorcontentions, must be disposed of first.Cutoff Dates for the Backpay PeriodsThereisno issuewith respect to Johnson on this score;his period goes from July 11, 1970, to March 25, 1972. Asto Boggs andPotter, the Respondent claims their backpayperiod ended at the latest on April 4, 1972, instead of 8 or 9months later. Considering the entire record, I find thiscontentionwithout merit.InMarch of 1972 Boggs and Potter were living, andworking, in the State of Oregon. By letter dated March 20,1972, the Respondent wrote each of them "we hereby offeryou reinstatementto your former position," adding theyhad 10 days to report and that if they did not do so withinthe allotted time it would be assumed they had declined theoffer.Boggs and Potter flew east on March 25, and at 8o'clockMonday morning, March 27, presented themselvesat the yard to Manager Dougherty and offered to go towork. Dougherty told them he had no idea how to reinstatethem, he would have to talk to his lawyer about it. Eachman was staying with his mother, and each gave Dougher-ty his mother's address and telephone number in Jackson-ville.They were back on Wednesday, March 29, and againoffered to work. This time Dougherty asked them to fill outa form setting out what work they had done since thedischarges,what experience they had acquired. Potterrefused to fill it out; he called the procedure improper inthe circumstances. Again the two men left emptyhanded.No one on behalf of the Respondent ever communicatedwith them.On April 3 and 4, now 10 or 11 days after they had lefttheir family members behind, they offered to forego allclaims in return for the necessary money to get homeagain.Potter's testimony is that when he called Doughertyby phone on the 3rd he first asked the manager "did hehave any idea when we could go back to work," and thenproposed that if the Company would give him roundtripplane fare he would decline the reinstatement offer.Dougherty said he must first check with the lawyer. Thenext day, when Potter again telephoned to press the matter,Dougherty sent him to Coffman's office.Boggs' testimonyisnot different. According to him, when on the 29th heasked Dougherty "did he have any idea as to when wecould go to work, he [Dougherty] said, "Well, you knowhow long these things take,' said it might take six monthsor longer." On April 4, he accompanied Potter to thelawyer's office.Dougherty's testimony conflicts with that of Potter, andof Boggs, in only one respect. He denied they left anyaddress or telephone number where they could be reached.It is virtually incredible that after leaving their jobs with nointention of returning to them,crossingthe entire countryat their ownexpense,presenting themselves ready to work2 days later as they did, and then being confronted with thepurest stalling tactic, they would do anything other thantell the Company where they could be reached there in thecity. But there is more to discredit Dougherty. The recordleavesno doubt the Respondent had no intention ofoffering reinstatement to either of the men. Dougherty saidhe was "shocked and surprised" to see them arrive, that theletters of invitation had been sent because the Companyhad heard the men would surely decline the offer. Theclearest fact, admitted quite candidly by the manager, isthat throughout the periodof Boggs'and Potter's stay inJacksonville, the Respondent never offered them work atall. I certainly credit their testimony that they left theirphone numbers and addresses, and that Dougherty nevercommunicated with them.We come to their visit to the lawyer's office. Coffmanappeared at the hearingas a witnessfor the Respondent.He explained the invitation letters on the ground that whenhe inquired of a Board agent he was told "all three 8(a)(3)sdid not desire reinstatement." He added he too wassurprised when Boggs and Potter came back for their jobs.(Johnson received a like letter and he did decline thewritten offer; he lived in Jacksonville, and his backpay istherefore tolled as of March 25, 1972.) Coffman added itwas he who advised Dougherty to have the men give 232DECISIONSOF NATIONALLABOR RELATIONS BOARDstatements as to their interim experience,and that he didnot advise his client to reinstate them.When Potter arrived at Coffman's office the lawyerasked his desire,and Potter said clearly he would foregoreinstatement in return for his cash outlay in making thetrip to Jacksonville because he had to get home. CoffmanrecalledPotter'swords somewhat ambiguously: ". . . Ithink that he-he said he would settle the whole case,consider it all of his backpay, for three hundred and somedollars ...."Whatever words were used, the lawyerprepareda veryexact release and waiver of all claims byPotter,and Potter signed it.Coffman then gave him$364.50.Coffman also talked to Boggs,who signed a likedocument,literallywaiving reinstatement and compromis-ing all claims for backpay; he was paid $324. It is thesedocuments on which the Respondent now grounds anargument that both Boggs and Potter are not entitled toany money at all in this proceeding.The fundamental object of all backpay proceeding is toremedy unfair labor practices committed, to effectivelyundo the wrong done by one party or another-in this casethe Respondent Employer, to compensate the person orpersons who have suffered monetary damages becausethey were the object of unlawful activity found. Anotherphrase for all this would be to say that the purpose is to seethat justice is finally done. To hold this Respondent free ofany further obligation to Boggs and Potter now because ofwhat happened in March and April of 1972 would doviolence to that concept. The two men found themselves inJacksonville-jobs abandoned and families far away-on-ly because the Company had misled them into believingthey would be put to work immediately upon arrival. Ithad no intention of rehiring them; whatever mightultimately have been the outcome had Boggs and Potterhad the financialmeans to await the Respondent'spleasure, the critical truth is it never did offer themreinstatement. It is a lawyer's play on words to say they"declined"reinstatement.There never was any reinstate-ment offer to decline.'The Respondent placed them in animpossible position.When Coffman first spoke to Boggs inhis officeon April4, he said,as Boggs testified withoutcontradiction, "I guess you guys know you threw us acurve . . . . We didn't expect you to come all the way backhere from Oregon." It would be as fair to hold the curvewas thrown in the other direction.If, in desperation, withnot even a promise of actual employmentby theRespon-dent, the men conceived the notion of getting whateverthey could in cash in order to be able to restore themselvestowhatever their condition had been before leavingOregon,the idea was as much the product of theRespondent's doing as it could be called a voluntary act onthe part of the claimants. The true import of these realitiesIPotter saidCoffman hadthe legal document all prepared when hearrived,and that he was in the lawyer'soffice only5 minutesCoffman tookpains to detail at the hearinghow the work to preparethe formal releaseswas all done after the two men came.This isa small questionand of noimportance at all, for there is no claim any work was offered either Potter orBoggs thatday by anyone.More pertinent,because it fits the undisputed factswithilluminatingclarity,isBoggs'testimony that in his conversation with thelawyer that dayCoffman askedhow did hefeel about signing a release- "And, I told him, atthis time-I said, 'Well, evidentlywe're not gonnaget ourjob back, and youguys can hold out a lot longerthan we can,so I guess I'll signit, too' "isnot changed, as the Respondent would have it, by thefactPotter became reconciled with his wife while inJacksonville. He had moved to Oregon with only two of histhree small children,and said he returned essentially toresumehis old job, and not for any other purpose. There isno reason for disbelieving this. He would hardly have lefttwo little children behind otherwise, and certainly if hispurpose was not to work in Jacksonville he could not havecounted on the Respondent to pay for his travel cost ineither direction.Whatever may then have developed in hisfamily life, it had nothing to do with the Respondent andits lawful obligation to reemploy him and make him wholeunder the Board Order. It was the Respondent that puthim in a position of having to do something extreme anddesperate financially, and it cannot now enjoy a benefitfrom the weakness it forced upon its old employee.Nor is there merit in the Respondent's further assertionthat the ostensible settlement of the whole case withrespect to these two men was approved by the Board'sauthorized agent.At morethan one step between theBoard's remedial Order and the time of this hearing therewas talk of settlement,but such talk cannot affect orreduce the legal liabilities of a respondent in a Boardproceeding.Coffman said that he talked to a Board agentby telephone during April 4 while he was preparing the twogeneral release documents for Boggs and Potter to sign,asking about the right kind of language to use.The agentwas inTampa and Coffman in Jacksonville. There is noreason for assuming the lawyer told the Board agent nojobs had ever been offered the claimants. Compliance withBoard remedial orders requires substantive and fair actionby the respondent; it must make its peace formally with thegovernment,which looks after the public interest,and notwith charging party or with individual discharged employ-ees.Gross and Interim Earnings2Before consideringthemany criticisms voiced byManager Dougherty of the conventional specificationsused bytheRegionalDirector,itwill be well to statecertaingeneralprinciplesapplicabletoallbackpayproceedings. To start with, the entire calculation rests upona retroactive restructuring of what would have happenedhad the employees not been discharged. Of necessity,therefore, there is always an element of doubt,if only inestablishingwhat amounts they would have earned hadthey continued to work for the Respondent. They mightlater have quit of their own accord; theymight have beendischarged for cause during the backpay period. As to thevicissitude of their lives in their later search for replace-ment work,unconventional conditions are often revealedFrom Potter's testimony:"The kind of position I was in,Iwas over abarrel-Imean,Ihad to get back to my kidsMy brotherhad called me andtoldme that my kids was carrying on,and I had to get back there,or eithersend for them, or something.That was my intentions when I came toFlorida, was to go to work and send for my kids.But, I was here nearly twoweeks, there,and I was flat busted,so I had to do something."2There is no need for comment upon the Respondent's contention thatthe Supreme Court decisioninN.LR.B. v. Seven-Up Bottling Company ofMiami,Inc,344 U.S. 344(1953), should be reversed in this case andbackpay be computed on a total single period basis instead of on a quarterlybasis. ATLANTICMARINE,INC.233when one looks backon how they may have gone from onejob to another,an unnatural strain isplaced on them inconsequenceof the discharge. It is difficult precisely toprove everystepthey took throughout the backpay period,for them torecalleach and every attempt to find work, orexactly what happened each and every time they changedjobs.Such uncertaintiesout of the past are only to beexpected.But regardlessof where these uncertainties he, italways remainstrue they were brought about by theRespondent'smisconduct,by its unlawful act. And this iswhy the Boardhas longheld, with court approval, thatonce the RegionalDirector has shown the gross amountsof backpay due ". . . the burden is upon the employer toestablishfactswhich would negative the existence ofliability toa givenemployee or which would mitigate thatliability."N.L.R.B. v. Brown &Root,Inc.,311 F.2d 447(C.A. 8, 1963). And whenever in the total picture there doappear uncertaintiesor ambiguities ". . . the backpayclaimant shouldreceive the,benefit of any doubt ratherthan the Respondent, the wrongdoer responsible for theexistenceofany uncertainty and against whom anyuncertainty should be resolved."United Aircraft Corpora-tion,204 NLRB No. 131; see alsoJ.H.Rutter-RexManufacturing Company, Inc.,194 NLRB 19, andN.L.R.B.v.Miami Coca-Cola Bottling Company,360 F.2d 569 (C.A.5, 1966).These basic principles, essentially aimed at reaching afair resolutionof backpayissues,are illustratedwhenapplied to one of the many contentions made by theRespondenthere.On one of the jobs Boggs found duringhis backpay period-U.S. Natural Resources, in Jackson-ville-heworked for about 5 months, May throughSeptemberof 1972. He workedless than40 hours during 9of the 20 weeks heremainedthere; during 10 others heworked overtime. The Respondent asks that Boggs becharged-as an interim earning-with what he would haveearned had he worked a full 40 weeks during those 9 weekswhen he did fewer, and in support offered the testimony ofthe personnel manager ofNaturalResources,who said hiscompany "normally" scheduled 40 hours each week duringthat period, and he knewno reasonwhy Boggs should havedoneless,although sometimesemployees have validreasons for doing so.As it happened Boggs worked moreovertimehours on this job than he lost when he did lessthan 40-72.3 hours compared to 64.5. And of course itbrought him moremoney as interim earnings, for theovertimemust have been paid at time and a half. But theGovernment'sspecificationsgive the Respondent fullcredit forBoggs' overtime earnings as anoffset againstwhat the earningswith the Company would have been. Inthe circumstances, it cannot be said that the Respondenthas satisfiedan affirmative burden of proving Boggsincurred any willful losses during his tenure with NaturalResources.Withthese as basic elementsof Board law applicable tothis case also, we cometo the many contentions raised bythe Respondent.1.Boggs,discharged on July 10, 1970, had been hiredduringthe weekendingMay 10. He had also worked fortheRespondent twice in 1968and once during 1967.AssumingIunderstoodDougherty correctly while hetestified,he was saying that if the periods of Boggs'successive hires with the Respondent-including the last,which ended by decision of the Company-be averagedout, it appears he only works 6 or 7 weeks and no longer onany job he ever begins. From this, Dougherty continued, ashe noticed how many other jobs Boggs had then heldduring his backpay period, he, Dougherty, made a"guesstimate" and concluded that the man would have lefttheRespondent's employ maybe 8 weeks after July 10,anyway, and therefore never mind any claim for loss ofearnings thereafter. I reject the argument, and the principalreason isbecause what would have happened had theCompany not discharged the man is a now pure specula-tion.All we know with certainty is that Boggs stoppedwork here because the Company forced him to it. If theRespondent wished to take advantage of what it nowassumesas predictable probability, all it had to do wassimply let nature take its course, and not commit unfairlabor practices.Moreover, employment with this companyisnot a steady thing; the complement of employees in itsyards fluctuates from 15 up to as high as 80, dependingupon the ebb and flow of available work. Who knows butthat Boggs on earlier occasions may have sought workelsewhere after being laid off in the normal course ofevents with this same company. Indeed, there is also clearevidence of comparable layoffs at another shipyard wherehe worked later, and where low seniority hirees go homefirst.2.There is also a related argument, still aimed atBoggs,grounded on the fact that during his employmentwith this Company-again figuring his 1967 and 1968 timetogether with 1970-he worked an average of only 27hours weekly. Dougherty said that were he preparing thebackpay specifications in this case, he would assume that,had he not been fired, Boggs would have worked no morethan 27 hours per week throughout whatever the backpayperiod might be. I do notsee sufficientevidence in thisrecord to support the assumption and therefore will notalter the Regional Director's specifications to reflect it.There is nothing to indicate why Boggs worked less than 40hours at any time during his employment. While theevidence does not reveal how many hours he worked eachweek while on his later jobs, the Respondent's own exhibitrelative to the Natural Resources Company shows that for5 months there he averaged over 40 hours weekly. There isno reason for assuming he would have worked less with theRespondent.The same argument, in a sense, is made with respect toPotter.Dougherty said that from his study of old records,he found that during the 82 weeks Potter had been with theCompany before he was discharged he worked a total of2,877 hours, which is an average of 35 hours a week. Healso said that Talbot, Perry, and Hunter (these are thethree shipfitters like Potter, who worked throughout thebackpay period and whosegross earningsare used forcomparison in the specifications) each worked 3,490 hoursduring the same 82 week period-or an average of 40 hoursweekly each. In a shipyard of this kind, where the flow ofwork is irregular and the number of employees neededfrom time to time varies so greatly, there is no definitiveway for knowing why one shipfitter may put in more hours 234DECISIONSOF NATIONALLABOR RELATIONS BOARDthan another.Certainlythe Respondenthas offered noobjective evidenceto supporta retroactive finding thatwhatever variablesmay haveaffected the earnings of thesefour persons in thepast of necessity would havereoccurredin precisely the same pattern in futureyears.In short, thereis no valid reason for findingnow thatPottersurely wouldhave worked less than the otherthree. As the burden is onthe Respondentfor provingits assertions,I find this attackon the specification unconvincing.3.As alreadyset out above,the Respondentdid not atthe hearing,either through its principalwitness,YardManager Dougherty,or its consel,clearly state its positionor positions,or pinpointitscontentionsas to why theRegionalDirector'sspecificationsare unreliable.Themanyfaceted defense to the entirebill for backpay onlyemergesobliquely from Dougherty's testimony, and inmanydetails is overlapping and indirect.And there is adirect relationship in the basic facts amongmany of thedefense assertions,whethercalled lesser earningopportuni-tieswith the Respondentor willful refusal to work foranyone else duringthe backpay period.For example,JacksonvilleShipyards,Inc., is a large yardin the Jacksonville area whereworkcomparableto that ofthe Respondent is done.At one time or anotherall three ofthe claimants worked there.In his examination of theclaimants at the hearing,counsel for the Respondent hadboth Potter and Boggs saythey had once, or more thanonce,"quit"the JacksonvilleShipyard Company. Fromthis onedescriptive word in the record,taken in isolationand completely out of context,theRespondent argueswillful loss incurredby theclaimants.The factis that theJacksonvilleCompany Shipyard,like thatof theRespon-dent, lays offlarge groups of employees as a regular aspectof its activities,and the direct, uncontradicted andperfectlycredibletestimony of the two men is that by theword "quit"theymeant a necessaryabandonment ofunreliable,short term hire, to look for or quickly accept,other immediate employment.The real story was told withparticularclarityby Boggs at one point: ". . .I recall I gotlaid off [from Jacksonvilleshipyards] abouta dozen times.Idon't recallvoluntarilyquitting.Last time I gotlaid off Ididn'tgo backtowork,and was terminated because Ididn'tanswer a telegram, because theyonly had a fewdays' workand therewouldn't be anypoint in going back.... I went to anothercompany,and I was making lessmoney, but I was makinga paycheck every week." Atanother point Boggs said that when he thenquit the3Again fromBoggs' testimony:Q.Now, when you say you left Jacksonville Shipyards, whyprecisely did you leave the shipyards? I'm talking now about the secondquarter of 1971, when you left the shipyards. What was the problem?A.Well, just so many layoffs I couldn't you'd work a week andbe off a week, and .... If I make $200 this week I can't save ahundred of it to live on next week-you know. I like toget apaycheckevery week, regardless even if its smaller, and that's not the way it isdown there. You may work a week, and you'll be off 2 weeks.Q.All right.Now, Canada Dry Bottling Company-you workedtherein the second quarter of 1971.A.Right, sir.Q.Whydid you leave there?Jacksonville Shipyard,by failing to respond to its call toresume work after a layoff,he had already found and wasat work on another job 3Potter's testimony tells the samestory. "When I firstwent there, [Jacksonville Shipyard]with no seniority, I'dget laid off-I'd get to work a week or 2 weeks,and I'd getlaid off two weeks or so-three weeks or so-a coupleweeks, at times, just depending you know-three or fourdays at the time,sometimes longer-my layoffs." 4There isan item of expense in his search for work by Potter; hetraveled to Mobile, Alabama,without success.Stillmorefrom his testimony:"If-if I recall it, I think it was duringa layoff at the Jacksonville Shipyards-yeah, I'm sure itwas during a layoff at the Jacksonville Shipyards that Iwent to Mobile Drydock,and took aNavytest.And, Ididn't bum too many rods till the man stopped me andsaid-you know-that he didn'tthink I could pass thetest."Against this the Respondent offered the testimony ofJohn Stewart,the personnel clerk of Jacksonville Shipyard.He produced a document saying that in October of 1970Boggs had "quit." In fact Potter had substantial earnings atthis shipyard during every quarter from the time of hisdischarge to the fall of 1971.Stewart said nothing tocontradict the testimony of the employees that periodiclayoffswere a common occurrence there. It was also shownthat five times between April of 1971 and June of 1972Jacksonville Shipyard placed an ad in the Jacksonvillenewspaper saying it "Has Requirements For" the usualcategory of shipyard employees.Ido not deem this factprobative evidence that any of the three employees hereinvolved failed to make adequate search for work, ordeliberatelydid less work than was availablefor them. Thefrequent newspaper calls for help fit logically into thenature of employment in this, and, apparently, othershipyards.With repetitive layoffs of personnel,of coursethe employer is in constant need of new employees.It doesnot follow that any single craftsmen must be held to haverefused to work each and every day.This same idea of inevitable on and off work opportuni-ties fitsDougherty's companion argument that the grossamounts the claimant would have earned is not as high asset out in the specifications.He said these figures must bereduced,because during the backpay period there werelulls in business even with the Respondent.A. I found out that I wasn't a soft drink salesman; I couldn't makeany money.Q.All right.Was the reason you left CanadaDry a financialreason?A.Yes,sir, itwas. I couldn'tmake enough money to live onbecause I couldn't sell enough drinks.4Alsofrom Potter's testimony:JtmoBRiccaGo back to Jacksonville Shipyards.Are you sayingthat it was not steady employment?'Ilia Wilms:No, sir,it is not steady employment.Jvnoe Ricci: You didn'thave seniority,so they would let you goand call you back sometimes.Is that what happened?THE wimass: Sure, but I couldn't make it on layoffs like that ....Icouldn't make it on layoffs.Imean, I was making hardly enoughmoney to take care of my family. ATLANTICMARINE, INC.235Q.Was there any other period of time,other thanthis summer period of 1970,when you had a reductionin work force?-A. It fluctuates all the time.Ican't nail it downnow.Q.Well,was there any period of time in which youhad enough of a reduction whereby Boggs,Potter andJohnson would not have had work available,duringany of this backpay period contendedby theBoard?IA.Sure,because our work rule varies,particularlywith our repair work.When Atlantic Marine has a jobatMayport they'll hire 80 or 90 people,and they'llwork 90 days to 100 days,and then there'll be a bigreduction in force.These contracts come and go.Q.Okay.Is there any definite time that you knowthis would have happened?A.There were some periods,but I don't have themavailable to me.Dougherty even said that the men should be awarded nobackpay through August of 1970 because"AtlanticMarinehad a reduction in force in June of 1970...we wereaveraging...around 70-some-odd people;we went downto about 40 or 50 people.In August 1970. . . our laborforce increased considerably at that time to well over 100."All this is no more than descriptive comment about howpeople work at the Respondent's shipyard or at any otherof like kind,including Jacksonville Shipyard.The threeclaimants worked until their illegal dischargein July of1970. Of course that particular summer long lull can haveno bearing upon what backpay is due now,to say nothingof the fact that in the unfair labor practice case itself theBoard has already found the 1970 need for layoffs,whatever it was, had nothing to do with these particularemployees.The total picture of successive layoffs doesserve,however,to explain much of changingof jobs by theclaimants.Insofar as the Respondent's attack upon theRegional Director's specification is concerned,I find nosignificance in the fact that these employees may some-times have used the word"quit" in their recital of the past,that the word may appear in a notation kept by some lateremployer or other,or that layoffs occur as a regular aspectof certain employers.4.As in every proceeding of this kind the first figurethatmust be established is the amount the dischargedpersons would have earned had theynot been dismissed. Inkeeping with established and long accepted Board practice,here too it was fixed as the amount which employees in thesame category who were not discharged in fact earnedthrough the backpay period.Boggs is a welder, Johnson acarpenter and Potter a shipfitter.Ordinarily it is enough tostart with the earnings of only one man in the category, buthere,because the period was relatively long, three personsin each category were selected for each discriminatee, andthe average earnings of the three was taken as gross interimearnings lost by the claimants.And of course the onlyreliable,objective evidence to support the figure are theCompany's records.The timecards were used, threemarked welders,threemarked carpenters and threemarked shipfitters.The selection of employees for compar-ison also drew those persons in the three categories whoworked throughout the entire backpay period.In one ortwo instances the employees selected did not workthroughout; in those cases further craftsman was selectedfor him to complete the picture.Dougherty quarreled with this method for selectingcomparison figures and establishing gross earnings lost.His sole argument in support was that some of theemployees whose timecards were used had worked morehours than the three claimants would have worked,because they-the comparison employees-were "techni-cians," or "mold loftsmen," or had passed "navy certifica-tion test," or were "key" employees, or were "part-timesupervisors." He said this of Hunter and Williamson, twowelders whose records were used, and of Perry, a shipfitter,also used for comparison. He produced no objectiveevidence from company records to support his off-handconclusionary statements; he conceded there was nothingin the Company's records that could have been discoveredby an investigating Board agent to prove his assertions.Dougherty added the only external indication of specialstatus inthe employees he spoke about is the higher rate ofpay they received. It is to be noted, however, that in everyinstance where the comparison craftsmen, whose earningswere examined, were paid at a higher hourly rate than thediscriminatees were earning while on the job, adjustmentwas made in the specifications. The gross interim earningsnow charged to the Respondent have been recalculated asthough the comparison employees had been paid at thesame hourly rate that Boggs, Potter, and Johnson receivedin July of 1970. And when the rate of the comparisonemployees were raised during the backpay period, those ofthe discriminatees were adjusted upward accordingly, i.e.,in percentage ratio accorded to their own wage scale. Therecan be no contention that this last correction wasimproper, for Dougherty himself said that the raise thatcame later was "an across-the-board increase . . . every-one in the yard got a increase."In its Decision and Order the Board found Hunter is asupervisor within the meaning of the Act, and held theRespondent responsible for his illegally coercive conduct.In view of this specific finding of the Board, I think it was amistake, or an oversight, to have used Hunter's earningsfor comparison. I will therefore look to the earnings of onlythe other employees, designated straight welders on theirtimecards,to calculate Boggs' gross interim earnings.As to Dougherty's remaining statement at the hearing,aimed at removing Williamson's and Perry's earnings fromthe specifications, I find them insufficient evidence toprove either that they are supervisors as defined in the Act,or that they of necessity worked more hours than thediscriminatees would have worked. His statements are nomore than general conclusion,self-serving and unsupport-ed by any objective truth. I think this is what is meant bythe principle that uncertainties are resolved against thewrongdoer whose conduct made uncertainty possible.5.When he was fired Johnson, the carpenter, went toJacksonville Shipyard; there he worked for less than withthe Respondent. He was laid off and went to a cabinetcompany. Now he decided to work for an insurancecompany, as a debit agent and insurance salesman. Heremained with the insurance company throughout theremainder of his backpay period, about a year and a half.During every one of the quarterly periods after joining the 236DECISIONSOF NATIONALLABOR RELATIONS BOARDinsurance company he earned considerably more than heearned during the entire third quarter of 1970, the oneduringwhich he was discharged.It seems to be acontention of the Respondent that Johnson should be cutoff from any backpay compensation from the day hechanged from carpenter to insurance salesman. Nopersuasive reason is advanced to support this position. Thesituation is quite comparable to a man going into businessfor himself in the search for making a better living afterbeing illegally deprived of his regular employment. There isnothing to indicate he would have earned more had hecontinued to look for carpentry work, or that he refused toaccept any kind of other employment that would haveenabled him to earn more money than the insurance jobbrought him.6.Another attack upon the validity of the specifica-tions involved Potter. During the fourth quarter of 1971 heleftJacksonville and accepted employment in Oregon,where he remained(except for his trip back in March inresponseto the Company's abortivereinstatement offer)until the end of his backpay period.His last employment inJacksonvillewas with the Jacksonville Shipyard. TheRegionalDirector'sspecifications,as served upon theRespondent,do not set out what earnings Potter in facthad in Oregion;in their place,instead,are listed theearningsofanother welder,aman named Brandon,employed by Jacksonville Shipyards, in the same categoryand with the same seniority as Potter, but who remainedthere throughout the time of Potter's remainingbackpayperiod. Potter did work in Oregon, but so far as the recordshows, he earned less than he might have made had heremainedwith Jacksonville Shipyard. There are threeWage and Tax Statements from 1972, called forms W-2,which show that during the year he earned $2132 with onecompany, $760 with another, and $1322 with a third. Thespecifications concede,in fact expressly state,that Potter"for personal reasons, quit his job at Jacksonville Ship-yard."The theory underlying this approach by theRegional Director is that the Respondent is entitled, andan offset against Potter's gross backpay, to what Potterwould have earned had he remained at JacksonvilleShipyard, or, again as stated in the specification, "had henot voluntarily quit."It is not an unreasonable approach; Potter is entitled tobe made whole, and he had a right at the same time to livehis life as fortune dictated. The Respondent protests thismethod of calculation, but it advanced no persuasivereason why it should be rejected, or why,as it also seems tobe saying, Potter should be cut off completely from themoment he left Jacksonville. The record as a whole showsquite convincingly that he did make constant effort to findwork. During most of the year 1971 he persisted at theJacksonville Shipyard; he had earned considerably lessthan he used to make with the Respondent. He tried to findmore remunerative work elsewhere during that period butcould not. He was, as stated above, frequently laid off, heneeded more money for personal reasons,and at one timeduring 1971 he even tried to hold two jobs simultaneouslyin Jacksonville.But most significantly of all,he was alwaysready to return to his old job had the Respondent offeredhim reinstatement;his quick trip home in March of 1972fully establishes that central fact. It must therefore befound that whatever his problems were in the struggle toearn an adequate living, they might all have been avoidedhad the Respondent not fired him. He ran into domesticdifficultieswith his wife; could it be that even thatsituationmight not have become as aggravated as it didhad he continued to earn a good living? I find theRespondent has come forth with no proof sufficient forrejecting theRegionalDirector'sspecificationon thispoint.Close study of certain exhibits offered by the Respon-dent, and of Dougherty's total testimony, suggests a furthernumber of contentions,again not directly articulated,collectively intended to support a broadside argument thatBoggs especially,and a little bit Potter too, sustainedwillful losses in their interim earnings,either by failing toreport some work performed, or deliberately leaving jobsthey had. Some of these pinpointed ideas have alreadybeen considered, such as Potter's employment withNatural Resources, and the fact that Jacksonville Shipyardplaced ads in the local newspaper when it needed men. Forthe rest, I do not think the Respondent has carried itsaffirmative burden of proving any of these three men guiltyof incurring willful losses, or falsely reporting their interimearnings.Failure to make a reasonable search for interimworkisan affirmative defenseof backpay liability; theburden of proof is on the employer.W. C. Nabors Co. v.N.L.R.B.,323 F.2d 686 (C.A. 5, 1963);N.LR.B. v. MastroPlasticsCorporation and French American Reeds Manufac-turingCompany,354 F.2d 170 (C.A. 2, 1965). The firstimportant fact to be noticed is that in every quarter ofbackpay period, each of the discriminatees worked-onefor 7 quarters, one for 10, and one for 11 quarters.Although they earned less than they would have made withthe Respondent,their earnings were always substantial. Nogeneralization of underlying indolence can be made here.1.A Company called OwensSteelproduced a recordnotation reading that Boggs on October 4, 1971, "failed toreturn to work."Boggs testified,without contradiction,that a few days earlier he had been hurt on the job, that thedoctor had advised him to do only light work for a while,and that on October 4 he did return to Owens Steel only tobe told by themanager there was no lightwork he coulddo. He also testified, again without contradiction, that thevery next day he started work with another company calledAmerican Steel Co. He left American Steel because it wentbankrupt.2.During the fourth quarter for 1971 Boggs left theIngalls Shipyard in Pascagoula,Mississippi,and went towork in Oregon. He explained, quite credibly, that livingcosts in Pascagoula made it impossible for him to remainthere,notwithstanding the hourly rate might have beensufficientwere he living elsewhere; he said the cost ofliving inMississippi was double what it was in Jackson-ville.3.In the second quarter of 1971 he quit the Jackson-ville Shipyard because he was being laid off too often. Hewent to a company called Fleco; he quit that one too, andthen tried being a salesman for Canada Dry Bottling, onlyto find he earned too little as a salesman to live on. Heexplained that Fleco was a night job, and he had to give it ATLANTICMARINE,INC.237up because with three little children he was needed at homenights.4.One exhibit produced by the Respondent is anemployment application Boggs filed with Owens Steel on2-29-71; among the prior employments it says he workedfor a southern Ohio company in Cincinnati from "12-69 to1-71."At the hearing Boggs said this was a mistake, andtestified he never worked for the Cincinnati company afterhis discharge. The entry had to be a mistake, if onlybecause during 1970 he worked for the Respondent as wellas two other companies, as the specifications show.5.In order to respond to the Respondent's March 1972putative offer of reinstatement, Boggs had to quit the jobhe had in Oregon; when he returned there he could notfind another and therefore returned to Jacksonville again.On May 4, he filed an employment application withNatural Resources; among the past employers listed he putNelson Construction interim earnings on the specification.Does it follow he concealed interim Co.: "date started1-72." Nelson Construction does not appear among Boggs'earnings? I think not; I find his explanation credible. Thatcompany is not listed on the Social Security Administra-tion official report covering Boggs' earnings during the first6 months of 1972, a document received in evidence. Hetestifiedhe had been told he could work part time atNelson-he was friendly with the man who owned thecompany-but because he found he could get regularemployment at Natural Resources he never worked forNelson.He added he listed Nelson to avoid listingJacksonville Shipyards, where he had worked, because thehiring agent told him to be sure not to talk of places wherehe, Boggs, had been involved in union activities. "If you goin to work in a small shop, and you know they're not gonnahire you if you worked at the shipyard, you just don't put itdown, because they don't hire shipyard people ... it's afact of life in this area."6.Lastly, Boggs quit Natural Resources to work as acard carrying member of Boilermakers Local 433, at anhourly rate of $7.13; he increased his interim earningsconsiderably after making the change.Changes in the SpecificationsItwillbe recalledBoggswaspaid $324 by theRespondent in April 1972 when he returned to Jacksonvilleexpecting reinstatement.No mention is made of thispayment in the specification on the theory this money wasreimbursementfor expenses incurred, in the search forwork, literally chargeable to the Respondent.Potter was paid $364.50 for the same futile trip. In hiscase the specifications say his travel expenses total $519,and thereforelists$154.50 as additional expenses as yetunreimbursed, and therefore to be deducted from hisinterim earnings.In response to an inquiry by a Boardagent, in February of 1973, asking what his expenses had5 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinbeen to make that trip, Potter detailed exact items totallingonly $421. Asked at the hearing to explain this discrepancybetween the higher and lower figures, he said he could not.Given the distance the two men had to travel, and the timethey had to remain away from their homes idly awaitingtheRespondent's pleasure, I think both Boggs' claimedexpense-$324-and Potter's-$421, not at all unreasona-ble.But as there is no explanation for the deferential inPotter's case-the sum of $98-I think it fair to deduct thatamount from the expenses claimed for him in thespecifications.In December of 1970 Boggs was working for JacksonvilleShipyard. He took sick on about December 21, went to thehospital for a hernia treatment, and was unable to workagain until at least January 14. A representative of thatCompany testified he did not return to work until January19;Boggs worked for no other company during thatmonth. Although Boggs said he might not have sufferedthe hernia had he remained with the Respondent, there isno probative basis for finding the condition was employ-ment connected. I find Boggs was ill for a month, unable towork, and therefore not to be reimbursed by the Respon-dent for earnings lost during that period. Boggs' grossbackpay for the fourth quarter of 1970 is $1814.11, and forthe first quarter of 1971 it is $1827.89. A fair estimate forwhat gross backpay should be eliminated from thespecifications would be the average monthly pay for the 6-month period-or $607.00. I will accordingly deduct thatamount from his net backpay for those two quarters.CONCLUSIONSAs precisely detailed in the Regional Director's specifica-tions,backpay due Potter totaled $7,631.09. Deductingfrom that amount $98-an unwarranted item of interimexpense claimed-his final total becomes $7,533.09. John-son'sbackpay is $3,517.19 in the specifications andremains the same. Boggs' gross backpay is recalculated, asshown on the attached Appendix [omitted from publica-tion], to reflect only the average earning of welders otherthanHunter. So adjusted, his backpay is reduced to$8,758.38.On the basis of the foregoing findings of fact, conclu-sions,and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, there is hereby issued the following recommended:SUPPLEMENTAL ORDERSAtlanticMarine, Inc., and Atlantic Dry Dock Corpora-tion, their officers,agents,successors,and assigns, shallpay to each of the individuals listed below the amount setforthopposite their names: CondonBoggs-$8,758.38;David Johnson-$3,517.19; Roy Potter-$7,533.09.shall,asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and Order, andall objectionsthereto shall be deemed waived for all purposes.